08/10/2021
                                     a   La

             IN THE SUPREME COURT OF THE STATE OF MONTAIsp
                                                                                     jCase Number: PR 06-0544


                                         PR 06-0544
                                                                            AUG 1 0 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State of Montana
 IN RE PETITION OF GREGORY G. COSTANZA
 FOR REINSTATEMENT TO ACTIVE STATUS IN                                    ORDER
 THE BAR OF MONTANA



       Gregory G. Costanza has petitioned the Court for reinstatement to active status in
the State Bar of Montana. Costanza was placed on inactive status on July 12, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Costanza has provided a letter from the State Bar certifying that
Costanza has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 ofthe CLE Rules. The Petition states that Costanza is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules ofProfessional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Gregory G. Costanza for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
ofany remaining dues, fees, and the state license tax to the State Bar of Montana, Costanza
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana.
       DATED this 1 6day of August, 2021.



                                                                 le
    (94 /4 ,AIL.


    f         (-)
        Justices




2